Citation Nr: 0421293	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-04 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability including back strain.  

2.  Entitlement to service connection for a back disability 
including back strain.  

3.  Entitlement to service connection for an unspecified 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on periods of verified active duty from 
July 1979 to July 1982 and from December 1990 to October 
1991.  He is shown to have served in the Southwest Asia 
Theater of Operations in support of Operation Desert 
Shield/Storm.  His military occupational specialty was food 
service specialist.  

The Board of Veterans' Appeals notes that the issues on 
appeal arose from a December 2001 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.

A historical review of the record shows that in an unappealed 
rating decision of January 1992, the RO denied service 
connection for chronic residuals of a back injury.  

The veteran filed a reopened claim of service connection for 
a back disability in July 2001. 

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
veteran's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001). 

Thus, the question for Board consideration is whether new and 
material evidence has been submitted since January 1992 to 
reopen a claim of entitlement to service connection for a 
back disability, however diagnosed, under the standard of 
review in effect prior to August 29, 2001. 

For reasons that are apparent in the decision cited below, 
the issue of entitlement to service connection for a back 
disorder on a de novo, basis will be addressed in the Remand 
section of the decision.

In December 2003 the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board, in Washington, 
D.C.  The hearing transcript is on file.

The veteran's representative subsequently submitted 
additional medical evidence with the veteran's written waiver 
of initial review by the RO.  

For reasons which are apparent in the decision cited below, 
the issue of entitlement to service connection for a chronic 
back disability on a de novo basis is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed January 1992 rating decision, the RO 
denied service connection for residuals of a back injury in 
service since no chronic back disability was objectively 
demonstrated on a medical evaluation board at separation from 
the veteran's second period of active duty.  

2.  Evidence submitted since the unappealed January 1992 RO 
rating decision bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's service medical records and physical 
examination reports for separation from separate periods of 
active duty are silent for an identifiable underlying chronic 
right or left shoulder disability.




4.  The postservice medical evidence first referring to the 
presence of identifiable bilateral shoulder disabilities, 
including arthritis dates from years following separation 
from the veteran's second period of active duty and there is 
no competent medical evidence showing a nexus to active duty.


CONCLUSIONS OF LAW

1.  Evidence submitted since the unappealed January 1992 
rating decision wherein the RO denied the claim of 
entitlement to service connection for chronic residuals of a 
back injury, is new and material, and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2001); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2003).

2.  A chronic shoulder disability was not incurred in or 
aggravated by active duty nor may arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1154, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's pertinent service medical records show he was 
seen in October 1979, for complaints of low back pain, 
secondary to an old injury.  An objective examination was 
normal.  An x-ray of the lumbosacral spine was ordered but 
with no evidence of followup noted.  

In October 1981, the veteran was seen on an emergency basis 
due to injuries received while he was the subject of an 
assault.  It was noted that he was treated for a right arm 
injury associated with handcuffs on the right upper 
extremity.  Tenderness was noted in the right upper extremity 
area.  An x-ray of the right arm, forearm, wrist and hand was 
negative.  His condition on release from medical treatment 
was good.  An identifiable shoulder disability was not noted 
at that time. 

In December 1981, he was treated on an emergency basis for 
injuries sustained in a fall.  Rule out back injury was 
noted.  He was placed on a back board enroute to the 
hospital.  An objective examination revealed no evidence of 
external injury.  The trunk and extremities revealed full 
range of motion.  

A May 1982 physical examination report, for separation 
purposes, was nonrevealing for shoulder or back disabilities.  
Clinical evaluations of the shoulders and back were normal.  
He denied having any painful or "trick" shoulder or any 
recurring back problems.

A VA treatment record dated in the mid 1980's, is silent for 
any pertinent shoulder or back problems.  

The veteran's service medical records for his second period 
of active duty are silent for a shoulder disability.  They 
reveal complaints of low back pain variously diagnosed 
including back sprain/strain(muscular) stemming from a back 
injury in service, in early 1991.  In May 1991 he noted 
receiving therapy for low back pain prior to being sent to 
Saudi Arabia.  While in Saudi Arabia, he sustained further 
injury when he was pushed down a flight of stairs during a 
missile alert and had chronic pain since then.  The pain was 
nonradicular.  X-rays of the lumbosacral spine were normal.  
Diagnosis was chronic nonradicular low back pain.  A July 
1991 medical evaluation proceedings report noted a diagnosis 
of chronic nonradicular low back pain of service origin.  A 
followup record in September 1991, showed subjective low back 
pain without objective findings.

In an unappealed January 1992 rating decision, the RO denied 
service connection for residuals of a back injury in service 
since no chronic back disability was objectively demonstrated 
on a medical evaluation board at separation from the 
veteran's second period of active duty.

Evidence submitted following the January 1992 RO rating 
decision includes a 
March 1992 VA general medical examination report reflecting a 
diagnosis of chronic low back pain due to prior injury.  
There was no mention of a complaint, objective finding or 
diagnosis of a shoulder disorder.  

A March 1992 VA orthopedic examination report shows the 
veteran noted injuring his back being pushed down two flights 
of stairs in a scud alert during Operation Desert Storm.  A 
diagnosis of chronic lumbosacral strain was noted.  There was 
no mention of complaint, objective finding or diagnosis of a 
shoulder disability.  

An August 1992 VA orthopedic treatment record shows the 
veteran complained of low back pain since he was in Desert 
Storm when he fell down several flights of stairs.  The pain 
was localized in the low back area and present mostly at 
night and early morning.  X-rays of the lumbosacral spine 
were normal.  Objective examination revealed evidence of 
paraspinal tightness and tenderness in the upper lumbar 
paraspinals.  Assessment was low back mechanical pain.  In 
September 1992, he was given exercises for low back pain.  In 
December 1992, tenderness of the lumbosacral spine with 
decreased range of motion was noted.  

A February 1993 VA treatment record suggests the presence of 
degenerative joint disease of the lumbar spine.  

Subsequently dated private and VA medical records refer to 
low back symptoms variously diagnosed including and back 
strain.  

Also, the postservice medical records including records 
supporting a favorable Social Security Administration (SSA) 
decision awarding disability benefits in the mid 1990's, are 
essentially silent for any evidence of a shoulder disability 
until approximately October 2000.  At that time, a VA medical 
record shows the veteran complained of right shoulder pain.  
It was noted that the veteran reported a history of 
generalized joint pain since 1990.  His right shoulder pain 
was described as constant.  Following objective examination 
it was noted that the clinical signs were consistent with 
possible bursitis/impingement 

September 2001 VA magnetic resonance imaging (MRI) scans of 
the shoulders suggested the presence of hypertrophic changes 
at the acromioclavicular joint bilaterally.  

In December 2003 the veteran attended a hearing before the 
undersigned Veterans' Law Judge of the Board in Washington, 
D.C.  The hearing transcript is on file.  The veteran 
essentially noted injuring his shoulder and back in service 
in 1982 after falling down a flight of stairs.  Then, in 
1991, during Operation Desert Storm, he fell down two flights 
of steps and subsequently was knocked-off the back of a 
truck.  He claimed that he incurred a rotator cuff injury to 
the shoulder and that he received a medical board discharge 
on account of his back injury.  He noted that he received 
treatment for back and shoulder symptoms at the VA Medical 
Center (MC) in Columbia, South Carolina since 1992.  He noted 
that a VA doctor told him that his back disorder was related 
to service; however, the doctor never gave him a letter on 
the matter.  He indicated that the doctor might have made a 
notation in the clinical records. 


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.  
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R.  
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991& Supp. 2002); 38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under  38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303(a), 3.304.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 

Analysis
Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order  ), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the appeal period the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issues on appeal by 
letters dated in September 2001, February 2002, March 2002 
and May 2002.  Also, he was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notices sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
response to the VCAA notice, the veteran in November 2001 
submitted additional medical evidence and he indicated that 
was all there was to support his claims.

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claims could not be granted based upon the evidence of 
record.  In this case, the VCAA notice was initially provided 
to the veteran before the initial unfavorable RO decision in 
December 2001. 

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also  VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

In Pelegrini II, cited above, the Court stated that, under 
the VCAA,

[t]he Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. 
§ 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  The veteran 
has not identified any outstanding medical evidence of 
treatment for the claimed disabilities at issue for service 
connection compensation benefits.  

With respect to the veteran's claim of entitlement to service 
connection for an unspecified shoulder disability the 
provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on a claim.  

The veteran's service medical records are silent for an 
identifiable right or left shoulder disability.  The first 
evidence of an identifiable chronic shoulder disability was 
first noted years following separation from the veteran's 
second period of active service.  

As addressed below, the veteran has provided no competent 
evidence that his current shoulder disability is associated 
with active service.  Absent such evidence, the Board has no 
obligation to provide a medical examination.  Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  As such, 
the Board finds that no reasonable possibility exists that 
any further assistance would aid the veteran in 
substantiating his claim and that the requirements of the 
VCAA have been met.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims on appeal, no 
further assistance is required to comply with the duty to 
assist as mandated under the VCAA of 2000.

New and Material Evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for a back disability which the RO denied 
in an unappealed January 1992 rating decision.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of 
pertinent postservice VA and private medical records 
referring to the presence of a back disability including back 
strain and mechanical back pain.  The Board notes that on 
September 26, 2003, new criteria for rating disabilities of 
the spine became effective.  See Schedule for Rating 
Disabilities: The Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 
2003).  It was noted that the diagnosis of mechanical back 
pain is a broad general diagnosis that does not identify an 
underlying pathologic process to account for the pain.  Most 
mechanical back pain (70 percent) is due to lumbar strain or 
sprain, with 10 percent due to degenerative changes in discs 
and facets, 4 percent due to herniated discs, 4 percent due 
to osteoporotic compression fractures and 3 percent due to 
spinal stenosis.  

Also added to the record was a hearing transcript pertinent 
to testimony by the veteran at a hearing before the 
undersigned Veterans Law Judge of the Board sitting at the RO 
in December 2003.  

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim that he has 
chronic back disability which stems from an injury in active 
service.  Such added evidence bears directly and 
substantially on the specific issues at hand, and is neither 
cumulative nor redundant; and by itself or in combination 
with the other evidence, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

Accordingly, the veteran's claim of entitlement to service 
connection for a chronic back disability is reopened.  38 
C.F.R. § 3.156(a).


Service Connection for a Shoulder Disability

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein). 

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra. 

In this case, a comprehensive review of the record shows that 
the competent medical evidence demonstrates that there is no 
etiologic nexus or link between the veteran's current 
shoulder disabilities including arthritis, as first noted 
years following the veteran's second period of active duty, 
and active service.

Specifically, the Board notes that during the veteran's first 
period of active duty, he was seen in October 1981 for 
complaints of a right shoulder injury.  An x-ray of the right 
upper extremity was normal.  No identifiable right shoulder 
disability was found on examination at that time.  The 
remaining service medical records including a separation 
physical examination report for that period of service are 
silent for evidence of an identifiable right shoulder 
disorder.  On the separation physical examination, the right 
shoulder was normal.  He denied any pertinent shoulder 
problem.  The Board points out that the service medical 
records for the first period of active duty are silent for a 
left shoulder disability.

Significantly, the Board notes that the veteran's service 
medical records for his second period of active duty are 
silent for evidence of a right or left shoulder disability.

The postservice VA general medical and orthopedic examination 
reports in March 1992, are silent for complaint, objective 
finding or diagnosis of an identifiable right or left 
shoulder disability.  

In fact, the voluminous postservice medical records are 
silent for any evidence of a shoulder disability, however 
diagnosed, for years following separation from the veteran's 
second period of service.  In October 2000, he complained of 
right shoulder pain consistent with possible 
bursitis/impingement.  He reported a history of right 
shoulder pain since 1990.  MRI scans in September 2001 
revealed arthritis in the shoulder joint, bilaterally.  

While the veteran claims that he developed a chronic shoulder 
disability due to an injury in service, the Board notes that 
the veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking a currently diagnosed shoulder disability 
with his active service.  The CAVC has held that lay 
assertions of medical causation do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

While the clinical records show the veteran reported an 
apparent history of right shoulder problems stemming from 
active service in 1990, the Board notes that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995)..

The Board is certainly aware and grateful of the veteran's 
Persian Gulf service.  Compensation is payable under 38 
U.S.C.A. § 1117 (West 2002) if by history, physical 
examination, and laboratory tests the claimed disability 
cannot be attributed to any known clinical diagnosis.  Since 
the veteran's symptoms of shoulder pain have been attributed 
to various known clinical diagnoses (i.e. bursitis, 
arthritis), the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 pertinent to veterans of the Persian Gulf War 
do not provide a basis for allowance.

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has a shoulder 
disability including arthritis that is linked to active 
service, on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a shoulder disability, 
however diagnosed, including arthritis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic back disability, the appeal is granted to this extent 
only. 

Entitlement to service connection for a shoulder disability, 
however diagnosed, including arthritis is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue of entitlement to service 
connection for a chronic back disability remains unresolved, 
clinically.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).

Significantly, the Board notes that in view of the favorable 
Board decision cited above, as well as the complaints of back 
symptoms noted in the service medical records and on 
postservice VA and private treatment records, the veteran 
should be afforded a comprehensive VA orthopedic examination 
in order to determine the nature, extent of severity, 
etiology and date of approximate onset of any underlying 
identifiable chronic back disability and its relationship to 
the back symptoms in service, if any.  

The Board notes that the August 2002 VA orthopedic 
examination report of record appears to be inadequate for 
rating purposes, since the examiner is not shown to have had 
access to all of the pertinent medical evidence prior to 
rendering a nexus opinion.

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
include competent medical statements 
showing a nexus between his back disorder 
and active duty.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  An attempt should be made to obtain 
all outstanding VA orthopedic medical and 
consultation records at the Dorn VAMC in 
Columbia, South Carolina referring to the 
veteran's back disability from 
approximately January 1992 to the 
present.  Also, arrangements should be 
made to obtain all outstanding records at 
the Moore Orthopaedic Clinic, 14 Medical 
Park # 200, Columbia, South Carolina, 
29203 referring to treatment and 
consultation for back problems.  The 
veteran should be furnished medical 
release authorization forms.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If any of the relevant records sought 
are unavailable, the veteran should be 
notified of the specific records not 
obtained, and an explanation of the 
efforts used to obtain those records, and 
a description of any further action to be 
taken with respect to the claims.  

4.  The veteran should be afforded a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate specialist including on a fee 
basis, if necessary, for the purpose of 
determining the nature, extent of 
severity, etiology and date of 
approximate onset of any current back 
disability including back strain.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to rendering the requested 
opinion.  

Following a comprehensive review of the 
examination findings and claims file, 

The examiner should first specify whether 
the veteran's claimed back disorder can 
be attributed to a known clinical 
diagnosis. 
For each disorder attributed to a known 
clinical diagnosis, the examiner should 
render an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that such 
disorder is etiologically related to 
service.  
For each claimed disorder not attributed 
to a known clinical diagnosis, the 
examiner should specify whether the 
veteran's complaints correspond to 
objective symptoms, both in the sense of 
medical signs perceptible to a physician 
and other non-medical indicators that are 
capable of independent verification, of a 
chronic disorder.  If a chronic disorder 
is determined not to be present, the 
examiner should so state.  
The examiner must support all opinions 
and conclusions expressed with a complete 
rationale in a typewritten report.

5.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested examination 
report and required opinion should be 
reviewed the to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, corrective procedures should 
implement.  See Stegall v. West , 11 Vet. 
App. 268 (1998). 

6.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the issue of entitlement 
to service connection for a chronic back 
disability should be formally adjudicated 
on a de novo basis with consideration of 
38 C.F.R. §§ 3.303 and 3.317.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  

The veteran need take no action until he is notified by the 
VBA AMC; however, he is hereby notified that failure without 
good cause shown to report for any scheduled VA examinations 
may adversely affect the outcome of his claim for service 
connection for a chronic back disability.  38 C.F.R.  3.655 
(2003).


	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



